DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US Patent Application Publication No. 2017/0047391) (“You”).
Regarding Claim 1, You teaches an organic electroluminescent device, comprising: a display area (Figure 3, item “D”); a non-display area (Figure 3, item “P”) located at the periphery of the display area; an isolation area (Figure 3, space between items D and P) located between the display area and the non-display area and having a first overlapping area; a first electrode (Figure 3, item 173d) located in the isolation area; a second electrode (Figure 3, item 270) overlapped with the first electrode, wherein the isolation layer is located at the periphery of the 

    PNG
    media_image1.png
    573
    873
    media_image1.png
    Greyscale

Regarding Claim 2, You further teaches the organic electroluminescent device further comprises a third electrode (Figure 3, item 253), the non-display area comprises a second overlapping area (second overlapping area directly next to first overlapping area between D and P in Figure 3), and the third electrode is overlapped with the second electrode in the second overlapping area (see Figure 3, note 270 overlaps 253 – see annotated Figure 3 below).

    PNG
    media_image1.png
    573
    873
    media_image1.png
    Greyscale

Regarding Claim 3, You further teaches the third electrode in the second overlapping area is formed by making the first electrode in the isolation area extend toward the non-display area (see Figure 3 – note it is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference).
Regarding Claim 4, You further teaches the organic electroluminescent device further comprises a substrate (Figure 3, item 110) and a planarization layer (Figure 3, item 160) arranged on the substrate, and the first electrode and the third electrode are formed on the planarization layer (see Figure 3, items 253 and 173D are on 160 – note “on” does not require direct physical contact between the identified layers).
Regarding Claim 5, You further teaches the organic electroluminescent device further comprises a pixel defining layer (Figure 3, item 350) arranged on the planarization layer and the pixel defining layer further comprises a plurality of pixel defining blocks (see Figure 3, note multiple depicted instances of 350 which are considered the “blocks”) for defining the display area and the isolation area, and for defining the isolation area and the non-display area (the 
Regarding Claim 6, You further teaches the organic electroluminescent device further comprises an organic layer (Figure 3, item 360R) formed on the first electrode.
Regarding Claim 7, You further teaches the organic electroluminescent device further comprises an isolation column (Figure 3, item 320) arranged on the pixel defining layer, and the second electrode covers the isolation column (note the second electrode “covers” the bottom of the isolation column 320).
Regarding Claim 8, You further teaches the planarization layer comprises a plurality of grooves in the isolation area and/or the non-display area (see Figure 3, note the location of each element inside 160 forms a groove in 160), the first electrode or the third electrode fills the grooves, or the first electrode and the third electrode fill the grooves (note at least item 173D is in a groove inside 160 and so is 253).
Regarding Claim 9, You further teaches the organic layer has a plurality of openings, and the first electrode is in electrical communication with the second electrode via the opening (see Figure 3, note 270 is in electrical communication with 173D through 360R and 191); the substrate has a first side (Figure 3, top of 110) and a second side (Figure 3, bottom of 110) opposite to the first side, the first side is one side close to an integrated circuit wire bonding area of the substrate (see Figure 3, note “an integrated circuit wire bonding area of the substrate” is considered intended use of the structure and thus does not require any specific structure to be present), and the second side is the other side far away from the integrated circuit wire bonding area of the substrate (see Figure 3).
Regarding Claim 10, You further teaches the organic electroluminescent device further comprises a plurality of conductive pillars (see Figure 3, item 191 and pillar connection through 
Regarding Claim 11, You further teaches a setting density of the plurality of openings in the organic layer is increased in the direction from the first side of the substrate toward the second side of the substrate (see Figure 3, note more openings in the organic layer on top of item 110 than bottom).
Regarding Claim 12, You further teaches a spaced distance between the plurality of openings is reduced in the direction from the first side of the substrate toward the second side of the substrate (see Figure 3, note more openings in the organic layer on top of item 110 than bottom and spacing is reduced as no openings are present on bottom of 110).
Regarding Claim 13, You further teaches an area of the plurality of openings in the organic layer is increased in the direction from the first side of the substrate toward the second side of the substrate (see Figure 3, note more openings in the organic layer on top of item 110 than bottom and area is increased as no openings are present on bottom of 110).
Regarding Claim 14, You further teaches a film thickness of the second electrode in the isolation area is increased in the direction from the first side of the substrate to the second side of the substrate of the organic electroluminescent display (see Figure 3, note 173D gets thicker in the direction of the top toward the bottom of the substrate); the first side is one side close to an integrated circuit wire bonding area of the substrate, and the second side is the other side far away from the integrated circuit wire bonding area of the substrate.
Regarding Claim 15, You teaches an organic electroluminescence display comprising a flexible printed circuit board (¶0044) and a power supply interface (see Figure 5, see also ¶0029) and further comprising an organic electroluminescent device comprising a display area 
Regarding Claim 16, You teaches a mobile communication device comprising a communication device and a display device (see Figure 3), the display device being the organic electroluminescent display, the organic electroluminescence display comprising a flexible printed circuit board (¶0044) and a power supply interface (see Figure 5, see also ¶0029), and further an organic electroluminescent device comprising a display area (Figure 3, item “D”); a non-display area (Figure 3, item “P”) located at the periphery of the display area; an isolation area (Figure 3, space between items D and P) located between the display area and the non-display area and having a first overlapping area; a first electrode (Figure 3, item 173d) located in the isolation area; a second electrode (Figure 3, item 270) overlapped with the first electrode, wherein the isolation area is located at a periphery of the display area and the first electrode is overlapped with the second electrode in the first overlapping area of the isolation area (see 173D overlapping 270 in Figure 3).
Regarding Claim 17, You teaches a combination of the first electrode (Figure 3, item 173d) and the third electrode (Figure 3, item 253) extends across both the isolation area and the non-display area (see Figure 3 – note the claim language “extends across” does not require “extends completely across”).
Regarding Claim 18, You teaches the organic electroluminescent device further comprises an organic layer (Figure 3, item 360R) formed on the first electrode, and the first electrode connects with the second electrode in isolation area through the organic layer (see annotated Figure 3 below).

    PNG
    media_image1.png
    573
    873
    media_image1.png
    Greyscale

Regarding Claim 19, You teaches the organic layer has a plurality of openings, the second electrode is overlapped with the first electrode by passing through the opening of the organic (see annotated Figure 3 above, note openings in 360 between 360R and 360G and 360B).
Regarding Claim 20, You teaches the organic layer has a plurality of openings, the first electrode is overlapped with the second electrode by passing through the opening of the organic (see annotated Figure 3 above, note openings in 360 between 360R and 360G and 360B).
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to the language “isolation area,” the Examiner agrees the You reference does not use the explicit term “isolation area” however You clearly depicts an area between what can be considered the non-display area and the display area.  The Examiner notes no structural details have been added to the claims which prevent the interpretation of the language provided by the Examiner in the rejection of Claim 1 – see annotated Figure 3 included in the rejection, note the isolation area is at the periphery of the display area and the non-display area is at the periphery of the isolation area.  To require the interpretation apparently desired by the Applicant, the Examiner notes structural language as to what elements are specifically required for each area must be included in the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891